On Reading the Humble Petition of William Cattell and John Williams Esquires Executors of the Last Will and Testament of William Ramsay here*385tofore of the Island of Barbadoes but late of the Province of South Carolina Esq. deceased and David Ramsay Eldest Son of the Said Deceased and Thomas Johnson and Alice his wife Daughter of the Said Deceased Setting forth that the Said William Ramsay was possessed of a Considerable personal Estate in the Province of South Carolina And that the Said William Ramsay duly made and Published his Last Will and Testament in Writing and did thereby amongst other things Give and Bequeath All his Negro Slaves and all other his Personal Estate in South Carolina aforesaid of what nature of kind So ever to William Cattell and John Williams of the Parish of St. Andrews in Berkley County in the Province aforesaid Esq. (excepting two Negro Men named Abel and Comboy which belonged to his Son David) upon Trust and to and for the proper Use and behoof of his Children David John William and Alice Ramsay to be Equally Divided amongst his Said Children Share and Share alike And by his Said Will directed That the Said William Cattell and John Wil-Tiams Should Employ the Said Negroes for the use and benefit of his Said Children and Should account to them for the Issues and Profits of the Said Negroes and Slaves as in and by the Said Will more fully appeared And praying this Honourable Court would be pleased to appoint Such proper and fit persons as to this Honourable Court should  Seem meet to make a just and Equal Partition and Division of the Personal Estate of the Said William Ramsay deceased Between the Said Petitioners the Legatees in the Said Will named And that a Return of Such Division might be made under the hands and Seals of the Persons so to be appointed, And that the Same might be Subject to the Approbation and further Order of this Honourable Court and might be Entred of Record in this Honourable Court to perpetuate the Memory of Such Division and Allotment Whereupon and upon Hearing of the Allegations of Mr. Whitaker of Counsel with the Said Petitioners and upon duly weighing and Considering all and Singular the Matters in the Said Petition contained It is Ordered That George Nicholas and Thomas Drayton Esquires Capt. Francis Ladson Messrs. Richard Fuller and Robert Ladson junior or any three or Four of them being first Sworn To make a just and equal Division, before any of his Majesty’s Justices Assigned to keep the Peace in Berkly County who is hereby Authorized and Impowered to Administer Such Oath Do Divide the Said Personal Estate of the Said William Ramsay deceased And do Allot to the Said Several Petitioners respectively their Several parts of the Said personal Estate to them by the Said Will as aforesaid Devised And that a due Return of their Proceedings in the Premisses be made to this Court on or before the Twenty Eighth day of March next under the hands and Seals of the Said George Nicholas and Thomas Drayton Esquires Capt. Francis Ladson Messrs. Richard Fuller and Robert Ladson junior.
Alexr Stewart Deputy Register